Citation Nr: 0421396	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  97-34 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to September 
1976, including active duty in the Republic of Vietnam.  


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg,  Florida, which, among other things, denied 
the benefit sought on appeal.  The Board previously 
considered this appeal in September 2000 and again in July 
2003 and both times a remand was required for additional 
development.  Unfortunately, another remand is required to 
obtain previously requested development.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record reflects that the veteran requested entitlement to 
service connection for post-traumatic stress disorder in 
November 1996 and on several occasions since that time has 
described events that he witnessed while serving with the 
378th Maintenance Company in Long Binh, Vietnam in 1971.  The 
RO has made requests for morning reports to verify that the 
events described did, in fact, happen.  The National 
Personnel Records Center (NPRC) has advised on several 
occasions, most recently in December 2003, that there are no 
morning reports dated in 1971 with the veteran identified.  
Unfortunately, the NPRC did not forward copies of morning 
reports, as requested by the Board in both its September 2000 
and July 2003 remands, so that events described by the 
veteran that would not necessarily list the veteran as being 
involved could be verified.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as "the 
head of the Department."  See 38 U.S.C.A. § 303 (West 1991). 
Additionally, the Court stated that where the remand orders 
of the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Thus, a remand is required in 
this matter for the RO to comply with the Board's previous 
instructions.

Therefore, this matter is REMANDED for the following action:

1.  The RO must again request morning 
reports from the National Personnel 
Records Center (NPRC) for at least the 
three month period of February 1, 1971 to 
April 30, 1971, for the 185th Maintenance 
Battalion and the 378th Maintenance 
Support Company.  Copies of all morning 
reports showing casualties and incidents 
reflecting combat activity with the enemy 
should be supplied, not just those 
identifying the veteran.  If the 
requested records cannot be obtained, the 
reason(s) for the inability to obtain the 
records must be associated with the 
claims folder.

2.  If combat activity is verified, the 
veteran should be afforded a psychiatric 
examination to determine the diagnosis of 
any and all psychiatric disorders that 
may be present.  All indicated studies, 
tests and evaluations deemed necessary 
should be performed.  The examiner should 
determine whether the diagnostic criteria 
to support the diagnosis of post-
traumatic stress disorder have been 
satisfied.  If such a diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more verified 
in-service stressors.  For any other 
psychiatric diagnosis, the examiner 
should indicate whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
disorder was incurred during active 
military service or as a consequence 
thereof.  The examiner should be supplied 
with the veteran's claims folder and 
his/her report of examination should 
include the complete rationale for all 
opinions expressed.  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).
	


                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




